Per Curiam.
Respondent, Steven Robert Knott, has appealed from the judgment of the district court in a dissolution of marriage proceeding. His sole assignment of error is that the trial court erred in awarding an excessive amount of alimony for too long a period of time.
We have reviewed the record de novo, as we are required to do. See Moser v. Moser, ante p. 617, 476 N.W.2d 922 (1991). We determine that the trial court abused its discretion in its order as to the amount and length of alimony to be paid by appellant. We modify the decree to provide that appellant shall pay to appellee the sum of $350 per month, beginning with the date of the dissolution decree, for a period of 6 years. The decree is affirmed in all other respects. We decline to award attorney fees in this appeal.
Affirmed as modified .